Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV (fig.28-30) and sub-species K (fig.24-27B) and claims 6-14 in the reply filed on 01/04/2021 is acknowledged.  Therefore, claims 1-5, 15-17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pavone (6192606).


The functional limitation does not positively recite a structural limitation, but instead requires an ability to so perform and/or function, prior is configured to perform as claimed invention below.


Regarding claim 6, discloses a shock absorber (insole fig.1) comprising: at least one compressible cylinder (15) containing a first working fluid (col.2, lines 58-62) and having an axis of compression (col.3, lines 30-38: the heel chamber 15 expansion up and down when the heel strikes the ground by user), said compressible cylinder compressed from a first expanded position to a second depressed position responsive to an impact ; at least one resilient accumulator (17a) expandable perpendicular to said axis of compression (fig.2 shown the fluid expansion side to side to the medial and lateral sides) a conduit (16, 18) interconnecting the at least one compressible cylinder and the at least one accumulator, said first working fluid received by said resilient accumulator through said conduit upon compression of the compressible cylinder and returning from said resilient accumulator urging the compressible cylinder from the compressed position to the expanded position (fig.2, col.3, lines 30-38).

Regarding claims 7-8, Pavone discloses the shock absorber as defined in claim 6, wherein the at least one accumulator is substantially spherical (fig.1 shown the structure of element 17 (b-e) having substantially round and circular); wherein the at least one accumulator is substantially cylindrical, said at least one accumulator having a major axis perpendicular to the axis of compression (fig.1).
Regarding claim 12, Pavone discloses the shock absorber as defined in claim 6, wherein the at least one compressible member and at least one accumulator comprise a plurality of compressible members and accumulators (fig.1).
Allowable Subject Matter
Claims 9-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Timothy K Trieu/Primary Examiner, Art Unit 3732